DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Sep. 15, 2021, the applicants have canceled claims 7-8 and 11-12 and furthermore, have amended claims 1, 3, 4, 6 and 10.
3. Claims 1-6 and 9-10 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on Sep. 15, 2021 have been fully considered but they are not persuasive regarding enablement rejection of instant claims 6 and 10. The applicants have amended claims to overcome all other rejections. In regard to enablement rejection of claims 6 and 10, the specification teaches inhibitory effect of instant compounds on ALK 5 Kinase activity as shown on pages 62-68. Therefore, the instant compounds will have therapeutic utility for treating specific cancers where ALK 5 inhibitors are well known in the art to have therapeutic utility such as treating breast carcinoma as shown by compound, EW-7195 disclosed by Park (Eur. J. Cancer) . The applicants have not provided any references showing well established utility of ALK 5 inhibitors for treating thyroid cancer, pancreatic cancer, lung cancer, colon cancer and neuroblastoma. There are no working examples present showing efficacy of instant compounds in vitro cell lines of thyroid cancer, pancreatic cancer, lung cancer, colon cancer and neuroblastoma. In absence of such teachings, guidance, prior art and working examples, it will require undue experimentation to demonstrate efficacy of instant .

Conclusion
5. Rejection of claims 6 and 10 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.

                          NEW       GROUNDS    OF    REJECTION
Claim Rejections - 35 USC § 112
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. Claims 1-6 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicants have 

9. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11. Claims 3-6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-6 and 9-10 recite the limitation "solvate, polymorph, ester, tautomer and prodrug of compound" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

12. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625